Citation Nr: 0534316	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  00-08 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for a left knee 
disorder, including as secondary to a service-connected 
right knee disability.

2.	Entitlement to service connection for a lumbar spine 
disorder, including as secondary to a service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The Board notes that the veteran perfected a substantive 
appeal as to the RO's November 1998 denial of his claims for 
service connection for right knee, left knee, lower back, and 
neck disorders, and peripheral neuropathy as due to exposure 
to Agent Orange.  Although his February 1999 notice of 
disagreement also addressed the denial of his claim for 
service connection for hearing loss, in a March 2000 rating 
decision, the RO granted service connection for hearing loss.  

In a November 2004 signed statement, the veteran said "I 
concede the peripheral neuropathy as it is not caused 
by...contact with 'Agent Orange'".  The Board construes the 
veteran's statement as a withdrawal of his claim for service 
connection for peripheral neuropathy as due to exposure to 
herbicides.  

Further, in a February 2005 rating decision, the RO granted 
service connection and compensable evaluations for a right 
knee disability and cervical strain.  The RO's action 
represents a full grant of the benefits sought as to the 
veteran's claims for service connection for right knee and 
neck disorders.  

Additionally, in an April 2005 rating decision, the RO 
granted the veteran's claim for service connection for 
diabetes mellitus, associated with exposure to herbicides.  
In an October 2005 written statement, the veteran's 
accredited service representative noted that peripheral 
neuropathy and hypertension are associated with diabetes 
mellitus, and then appeared to raise new claims for 
entitlement to service connection for peripheral neuropathy 
and uncontrolled hypertension, as due to the veteran's 
service-connected diabetes mellitus.  The claims for service 
connection for peripheral neuropathy and uncontrolled 
hypertension, as due to the veteran's service-connected 
diabetes mellitus, are referred to the RO for further 
development, including VA examination if warranted, and 
adjudication.

Also, in the October 2005 written statement, the veteran's 
representative raised a claim of clear and unmistakable error 
(CUE) with the RO's February 28, 2005 rating decision that 
assigned a 10 percent rating for the veteran's service-
connected right knee disability.  A second claim for CUE was 
raised as to the May 29, 2005 rating decision that denied the 
veteran's claim for service connection for tinnitus.  These 
matters are referred to the RO for appropriate development 
and consideration.  The RO may wish to clarify if, by these 
statements, the veteran through his representative wishes to 
appeal the February and May 2005 rating decisions, or to 
pursue the CUE claims.


FINDINGS OF FACT

1.	The objective and competent medical evidence of record 
preponderates against a finding that any currently 
diagnosed left knee arthritis is related to the 
veteran's period of active military service, or to a 
service-connected disability.  Arthritis was first shown 
years post-service.

2.	The objective and competent medical evidence of record 
preponderates against a finding that any currently 
diagnosed degenerative joint disease of the lumbar spine 
is related to the veteran's period of active military 
service, or to a service-connected disability.  
Arthritis was first shown years post-service.




CONCLUSIONS OF LAW

1.	A left knee disorder was not incurred in or aggravated 
by service, arthritis may not be presumed to have been 
incurred in service, and no current left knee arthritis 
is proximately due to or the result of service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2005).

2.	A low back disorder was not incurred in or aggravated by 
service, arthritis may not be presumed to have been 
incurred in service, and no current degenerative joint 
disease of the lumbar spine is proximately due to or the 
result of service-connected disease or injury.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a November 2004 letter, the RO informed the appellant of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the appellant was advised, by virtue of a detailed 
March 2000 statement of the case (SOC) and July 2000 and June 
2005 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We therefore conclude that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish service connection for left knee and 
lower back disorders.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the June 2005 SSOC 
contained the new duty-to-assist regulations codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.  In 
fact, in a June 2005 signed statement, the veteran said he 
had no additional evidence to submit in support of his 
claims.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Factual Background

When examined for enlistment into service in October 1965, 
the veteran's spine and lower extremities were normal, and he 
was found qualified for active service.  Service medical 
records indicate that in July 1969, the veteran fell on his 
right knee and sustained a laceration over his patella.  When 
seen in the clinic in August 1969, X-rays were normal and his 
subsequent right knee complaints were attributed to capsule 
strain, for which a cylinder cast was recommended.  

The service medical records further reveal that, in July 
1970, the veteran sustained cervical pain in a jeep accident.  
X-rays did not show a fracture or dislocation of the upper 
thoracic vertebrae.  Acute cervical strain was diagnosed.  
Treatment included his wearing a neck collar and bedrest.  
The veteran was placed on a physical profile for limited duty 
in August 1970.  The clinical records are not referable to 
complaints of, or treatment for, a left knee or low back 
disorder.  When examined for separation in October 1970, the 
veteran's spine and lower extremities were reported as normal 
and it was noted that he described his medical condition as 
excellent.  

Post service, VA and non VA medical records and examination 
reports, dated from 1997 to 2005, are associated with the 
claims file.  

An October 1997 VA medical record indicates that the veteran 
had a history of degenerative joint disease to the back, from 
a motor vehicle accident 30 years earlier.  He had back and 
knee pain.  

When seen in the VA outpatient clinic in December 1997, the 
veteran complained of back and left shoulder pain after a 
recent fall on the ice.  He had generalized arthralgias.   

A January 1998 VA medical record indicates that the veteran 
gave a history of progressively worsening neck and back pain 
for years.  Upon examination, the assessment was severe 
degenerative joint disease of the left knee, and degenerative 
joint disease and possible coccydynia of the sacral and 
coccyx.

In a February 1998 signed statement, C.D.W., D.C., said he 
treated the veteran in July 1992 for right neck pain that 
started approximately one month earlier.  The veteran gave a 
history of previous problems as a result of a 1970 auto 
accident for which he was placed in traction for three 
months.  

The veteran, who was 49 years old, underwent VA general 
medical examination in February 1998.  According to the 
examination report, the veteran incurred injuries in a 12 to 
13 foot fall in service when he landed on his knees.  He said 
he wore a cast on his right leg for two months and that his 
left leg was wrapped.  Since that time, the veteran reported 
bilateral knee pain and locking, with occasional giving way.  
He denied any significant swelling.  He also reported an 
injury incurred when riding in a jeep that was struck from 
the rear.  He experienced extreme muscle spasms in the neck 
and lower spine for which he was hospitalized for ten days.  
The veteran wore a neck brace for more than two months and 
experienced neck and lower spine pain since that time.  He 
had pain that radiated across the lower back in a belt-like 
distribution occasionally into the hip and into his legs, 
with numbness.  Upon examination, the pertinent impression 
was mild degenerative joint disease of both knees and 
degenerative joint disease of the lumbar spine with clinical 
involvement of the L5-S1 root producing decreased sensation.

X-rays of the veteran's lumbar spine taken in February 1998 
showed early disc degenerative findings with borderline 
stenosis at L3-4.  X-rays of the veteran's knees showed 
minimal narrowing of both knee joint spaces.

A March 1998 VA medical record reflects that the veteran was 
seen in the physical therapy clinic.  Mild lumbar 
degenerative joint disease was noted, and a left knee X-ray 
revealed narrowing of joint space.

In April 1998, the veteran was seen in the VA orthopedic 
clinic for evaluation of bilateral knee pain.  The left knee 
had full range of motion, mild patellofemoral crepitus, and 
no joint line tenderness, medially or laterally.

According to a June 1998 VA medical record, the veteran had a 
history of chronic neck and back pain for 30 years that he 
attributed to injuries in a jeep accident in service.  The 
clinical assessment was chronic low back and neck pain.

A September 1998 VA medical record includes an assessment of 
chronic pain syndrome.

In an April 2000 signed statement J.R.L. said that he knew 
the veteran in 1971 and that the veteran described his knee 
problems and that his back was injured in a jeep accident in 
service.  In a separate statement dated at that time, G.L.C. 
indicated that the veteran said he injured his knees in a 
fall during service, and that the veteran often spoke of his 
jeep accident in service, and his back problems.  According 
to a May 2000 signed statement, the veteran's daughter said 
he often spoke about how he fell in service and injured his 
knees.  She said he was unable to lift heavy items due to his 
back that she said was a result of an accident in service.

During his June 2000 personal hearing at the RO, the veteran 
testified that he had bilateral knee problems in service, and 
after discharge.  He said his knees locked and gave out, and 
he wore knee braces.  The veteran also indicated that he had 
back problems since his jeep accident in service.   He said 
he was hospitalized for more than a week and wore a neck 
brace for more than two months in service.  He said he was 
unable to lift heavy items and experienced constant back 
pain.  The veteran denied receiving medical treatment for his 
low back and knees after his discharge.  The veteran said he 
had not worked since 1993 and was totally disabled due to a 
work-related hand injury.  

In a November 2004 written statement, the veteran contended 
that his left knee was injured in the 1969 fall in which his 
right knee was injured.  He said he wore a cast on the right 
leg to support his knee.  The veteran said he injured his 
neck and back in the 1970 jeep accident.

The veteran underwent VA orthopedic examination in January 
2005.  According to the examination report, the VA physician 
reviewed the veteran's medical records.  The veteran reported 
knee pain and stiffness and lumbosacral pain.  He gave a 
history of cervical and lumbar pain that started after a jeep 
accident in service.  On examination, it was noted that the 
veteran had a limping gait.  Lumbosacral spine pain and spasm 
were noted.  Diagnoses included posttraumatic arthritis of 
the right and left knee, and degenerative disc disease of the 
lumbosacral spine, at L4-5 and L5-S1.  The VA examiner 
determined that the veteran's right knee and cervical spine 
disorders were related to findings noted in the service 
medical records.

As noted above, in February 2005, the RO granted the 
veteran's claims for service connection for a right knee 
disability and cervical strain.

In an April 2005 signed statement, the veteran maintained 
that his claimed left knee and lumbar spine disorders were 
due to his accident in service and service-connected right 
knee.  He argued that he favored his right knee while walking 
and his left knee and back were painful.

In June 2005, the VA physician who examined the veteran in 
January 2005 responded to the RO's request for an opinion as 
to whether the service-connected right knee caused the 
veteran's arthritis of the left knee and lumbar spine.  The 
VA examiner reviewed the veteran's medical records and noted 
that the service records did not show a left knee injury.  
According to the VA examiner, the veteran had degenerative 
joint disease of the left knee and lumbar spine.  In the VA 
examiner's opinion, the veteran's service-connected right 
knee did not cause the left knee and lumbar spine 
degenerative joint disease.  

III.	Legal Analysis

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The CAVC has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000) (to same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Furthermore, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The veteran has contended that service connection should be 
granted for a left knee disorder, and has variously argued 
that his service-connected right knee disability caused the 
disorder.  Although the evidence shows that the veteran 
currently has left knee arthritis, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof, or to a service-
connected disability.  On the other hand, the record reflects 
that his left knee was normal on separation from service, and 
the first post-service evidence of record of a left knee 
disorder is from 1998, more than 28 years after the veteran's 
separation from service.  Moreover, in June 2005, a VA 
examiner, who examined the veteran in January 2005 and 
reviewed pertinent medical records, opined that the veteran's 
service-connected right knee disability did not cause his 
left knee disorder.  In short, no medical opinion or other 
medical evidence relating the veteran's left knee arthritis 
to service or any incident of service, or to a service-
connected disability, has been presented.

The veteran has also contended that service connection should 
be granted for a lumbar spine disorder, and has variously 
argued that his service-connected right knee disability 
caused the disorder.  Although the evidence shows that the 
veteran currently has degenerative joint disease of the 
lumbar spine, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof, or to a service-connected 
disability.  On the other hand, the record reflects that his 
spine was normal on separation from service, and the first 
post-service evidence of record of degenerative joint disease 
of the lumbar spine is from 1998, more than 28 years after 
the veteran's separation from service.  Moreover, in the June 
2005 opinion, the VA examiner also opined that the veteran's 
service-connected right knee disability did not cause his 
degenerative joint disease of the lumbar spine.  In short, no 
medical opinion or other medical evidence relating the 
veteran's lumbar spine disorder to service or any incident of 
service, or to a service-connected disability, has been 
presented.

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claim. Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has left knee or lumbar spine disorders, related to service 
or any incident thereof, or to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 
3.303, 3.304, 3.310.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
left knee and lumbar spine disorders must be denied.




	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a left knee disorder, including as due 
to a service-connected right knee disability, is denied.

Service connection for a lumbar spine disorder, including as 
due to a service-connected right knee disability, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


